Title: To George Washington from Major General Nathanael Greene, 12 January 1780
From: Greene, Nathanael
To: Washington, George


          
            sir
            Morristown January 12th 1780
          
          Inclosd is all the most material matters which has occurd to me. I am not sufficently acquainted with the Enemies

cantonment to determin with any certainty the exact mode of attack or of the proper strength of each party. I am your Exccellencys Most Obedt humble Serv.
          
            Nath. Greene
          
        